           Case 2:19-cv-00056-SEH Document 31 Filed 07/07/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MONTANA
                                BUTTE DIVISION

LYNN TRENARY,

                                 Plaintiff,         No. CV 19-56-BU-SEH

vs.
                                                    ORDER
SAFARILAND GROUP, AKA "THE
SAF ARILAND GROUP, AKA
SAFARILAND LLC OF
JACKSONVILLE FLORIDA, AND
DOES, AND ROES 1-3.

                                 Defendant.

      A Notice of Settlement having been filed, 1

      ORDERED:

      1.        All pending motions are DENIED as MOOT. 2

      2.        All deadlines are VACATED.




      1
          Doc. 30.
      2
          Docs. 20, 22 and 28.
       Case 2:19-cv-00056-SEH Document 31 Filed 07/07/20 Page 2 of 2



      3.    The parties shall file a stipulation for dismissal and proposed order of

dismissal within 30 days of the date of this Order.

      DATED this 7th day of July, 2020.




                                       1
                                            ~f~~J
                                           ~E.HADDON
                                            United States District Judge




                                        -2-
